El Juez Asociado Señob Aldrey,
emitió la opinión del tribunal.
El primer motivo de error que alega el apelante contra la sentencia que le condenó a cumplir la pena de quince años de presidio con trabajos forzados por el delitode asesinato en segundo grado es por baber negado la corte inferior su petición de que el juicio ■ fuera suspendido para otra fecha.
El abogado del apelante fué nombrado por la corte para la defensa seis días antes del señalado para el juicio y al comenzar éste solicitó la suspensión exponiendo que el acu-sado vivía en un barrio distante y que por las muchas ocu-paciones del letrado no había podido ir a dicho barrio para averiguar si habría personas que pudieran declarar en favor de su representado; que estuvo en la cárcel para po-nerse a la voz con su defendido y solicitó de la corte que fuera citado cierto número de testigos: que al comparecer dichos testigos para el juicio tuvo una entrevista con ellos pero a pesar de ésta entendía que no estaba en condiciones para celebrar el juicio.
No vemos en esas manifestaciones motivos fundados para *466que el juicio fuera suspendido pues la solicitud se basaba únicamente en que pudieran haber otros testigos que los propuestos por el acusado, sin alegarse motivo alguno que pudiera dar justificación a tal posibilidad y en esas condicio-nes el juicio no podía ser suspendido. En corroboración de esto los hechos posteriores justificaron plenamente la conducta de la corte inferior pues fueron examinados va-rios testigos de la defensa y el conjunto de la prueba nos convence de que declararon todas las personas que conocían los hechos.
El segundo motivo de error se funda en haberse negado la corte inferior a dar instrucciones al jurado respecto a que podía dar un veredicto de homicidio.
Hemos dicho en varias ocasiones que cuando claramente aparece demostrado por la prueba que no se trata de un de-lito de homicidio sino de un asesinato, no tiene necesidad el juez de dar instrucciones referentes al delito de homici-dio. Él Pueblo v. Alméstico, 18 D.P.R. 321: El Pueblo v. Lasalle, 18 D.P.R. 422: El Pueblo v. Matos, 26 D.P.R. 586, y El Pueblo v. Mejias, de diciembre 23, 1924 (33 D.P.R.). Y la prueba en este caso lo que demuestra es que el ape-lante encontró una noche a Monserrate Rosa dentro de un hoyo que estaba cavando cerca del mar y le preguntó en tono altanero qué hacía allí y al contestarle Rosa que no hacía nada malo y que se dejara de guaperías, al salir del hoyo fue en seguida herido junto a él por un tiro de esco-peta que le disparó el apelante produciéndole la muerte, sin que hubiera pendencia o arrebato de cólera justificado en él apelante, por lo que la corte no cometió el error que se le atribuye.
El tercer error se refiere a que la corte no instruyó al jurado que en el delito de asesinato en segundo grado es necesaria la premeditación.
Si bien el asesinato es dar muerte ilegal a un ser hu-mano con malicia premeditada, esa premeditación puede ser de dos clases, expresa o tácita, siendo expresa cuando es *467manifestada una deliberada intención de quitar la vida ile-galmente a un semejante, y tácita cuando no resulta notable provocación, o las circunstancias que concurren en el hecho demuestran un corazón pervertido y maligno; y todo asesinato perpetrado por medió de veneno, acecho o tortura, y toda clase de muerte alevosa, deliberada y premeditada, o cometida al perpetrarse o intentarse algún incendio de morada, violación, robo, escalamiento o mutilación, consti-tuye asesinato de primer grado; siendo de segundo grado todos los demás. Artículos 199, 200 y 201 del Código Penal,
De acuerdo con esos preceptos en el delito de asesinato en segundo grado no es necesario que exista la premedita-ción, siendo bastante que la muerte se verifique sin resul-tar notable provocación o que las circunstancias concurren-tes demuestren un corazón pervertido y maligno. La dis-tinción entre los dos grados de ese delito está en que en el asesinato un primer grado la muerte tiene que ser delibe-rada y' premeditada, a menos que haya sido cometido al ejecutar o intentar perpetrar un incendio, violación, robo, escalamiento o mutilación, mientras que en el asesinato en segundo grado la muerte no es deliberada ni premeditada. Es la muerte ilegal con malicia pero sin deliberación o pre-meditación. En el asesinato' en primer grado la evidencia debe demostrar que ha habido la intención deliberada de quitar la vida, mientras que en el de segundo grado la pre-meditación no hay que probarla sino que. se deduce de la forma en que ha ocurrido la muerte. California Jurisprudence, vol. 13, pág. 12.
El cuarto y último error se alega porque la corte ins-truyó al jurado que podía rendir veredicto de asesinato en primero o en segundo grados, cuando no existía prueba de pre-meditación y deliberación, pero la asignación de este error es consecuencia del alegado en tercer lugar y como hemos visto que éste no es procedente, tampoco lo es el cuarto.
También estableció apelación el acusado por no habérsele concedido el nuevo juicio que solicitó, pero el ape-*468lante no ha hecho nna asignación de errores por dicha ne-gativa, aparte de qne fundó su petición en los errores qne ha alegado contra la sentencia, con excepción de nno qne no podríamos considerar porque los hechos en qne descansa no aparecen de la transcripción qne nos ha sido presentada, por todo lo qne no podemos revocar esa negativa.

La resolución negando el nuevo juicio y la sentencia deben ser confirmadas.